Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
 Response to Arguments
3.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1-2, 4, 9-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 2019/0357046 A1) in view of YANG (US 2020/0178070 A1). 
As per claim 1, PARK teaches a wireless communication device (PARK, Fig.9, terminal 110) comprising: a transceiver (PARK, Fig.9, transceiver 920); an integrated circuit card (PARK, Fig.9, eUICC 115); and an electronic processor (PARK, Fig.9, controller/processor 910) communicatively coupled to the transceiver and the integrated circuit card (PARK, Fig.9, communicatively coupled to transceiver 920 and eUICC 115), and configured to detect a provisioning trigger event (PARK, ¶0062 and ¶0089, insert UICC 115 into terminal 110 and terminal 110 generate server verification or provision information; therefore detecting a provisioning trigger event; also see ¶0108, receiving a 
receive, from the mobile device management server, an activation code (PARK, ¶0090, SM-DP+ server 120 generate terminal verification information such as SM-DP+ secret key and send response message to terminal; also see ¶0097, activation token); and transmit, to the integrated circuit card, a provisioning command based on the activation code (PARK, ¶0090, SM-DP+ 120 is verified successfully at step 220, the terminal 110 may generate an eUICC signature for the data including the SM-DP+ challenge at step 225.  The eUICC signature may be the eUICC signature1.  The eUICC signature1 may be a signature created with a private key of the eUICC 115.  The terminal 110 may send the SM-DP+ 120 a message/command including the eUICC signature1 and profile information; therefore terminal 110 transmitting to the eUICC 115 a provisioning message based on verification information such as SM-DP+ secret key or activation token).
	However, PARK does not explicitly teach execute a mapper application; responsive to detecting the provisioning trigger event, cause a trigger application residing outside of the integrated circuit card to provide to the mapper application a resource locator for a mobile device management server and a provisioning request, and transmit, via the transceiver using the mapper application, the provisioning request to the mobile device management server, the provisioning request including a device identifier and an identifier for the integrated circuit card and based on the resource locator for the mobile device management server.
	In the same field of endeavor, YANG teaches execute a mapper application (YANG, ¶0025, execute applications which it would be implied that there is an application/program on the device to execute those instructions); responsive to detecting the provisioning trigger event (YANG, Fig. 3A and Fig.3B, ¶0027, in response to the user initiating provisioning), cause a trigger application residing outside of the integrated circuit card to provide to the mapper application a resource locator for a mobile device management server and a provisioning request (YANG, Fig. 3A and Fig.3B, ¶0027, causing the account server (please note account server is remote or outside of the integrated circuit card) provides to the user  and mobile wireless device via the secure data connection a URL for an eSIM server to which a secure IP data connection can be established and a provisioning request), and transmit, via the transceiver using the mapper application, the provisioning request to the mobile device management server (YANG, Fig. 3A and Fig.3B, ¶0027, sending or transmitting request for provisioning to the account server), the provisioning request including a device identifier and an identifier for the integrated circuit card and based on the resource locator for the mobile device management server (YANG, Fig. 3A and Fig.3B, ¶0027, the provisioning request include one or more a random number to identify the mobile wireless device and hardware device identifiers, such as an eUICC identifier (EID) and/or an IMEI based on URL for the account server). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of YANG into invention of PARK in order for provisioning electronic subscriber identity modules (eSIMs) to mobile wireless devices that do not include functional bootstrap provisioning profiles to obtain access to a cellular wireless network.
As per claim 2 as applied to claim 1 above, PARK further teaches a human machine interface (PARK, ¶0083, user interface (UI) unit); wherein the electronic processor is communicatively coupled to the human machine interface, and configured to detect the provisioning trigger event based on an input received from the human machine interface (PARK, ¶0083 and Fig.9, controller of terminal 110 coupled to the user interface (UI) unit for receiving user input and configured to identify user input). 
As per claim 4 as applied to claim 1 above, PARK in view of YANG teaches execute the trigger application (YANG, ¶0025, executing applications); and detect the provisioning trigger event using the trigger application (YANG, ¶0027, detecting the user initiating provisioning using applications). 
As per claim 9 as applied to claim 1 above, PARK further teaches wherein the electronic processor is configured to retrieve profile data for the wireless communication device from an SM-DP+ server based on the activation code (PARK, ¶0090 and ¶0101, terminal 110 previously stored profile information (therefore retrieving profile information) from SM-DP+ server 120 which generate terminal verification information such as SM-DP+ secret key and send response message to terminal; also see ¶0097, activation token). 
As per claim 10 as applied to claim 1 above, PARK further teaches wherein the integrated circuit card is an embedded subscriber identity module (PARK, ¶0006 , UICC is covered or inserted subscriber identity module (SIM)).  
As per claim 11, PARK teaches a method for provisioning a wireless communication device (PARK, Fig.2, a method of provisioning terminal 110), the method comprising: detecting, with an electronic processor (PARK, Fig.9, controller 910), a provisioning trigger event (PARK, ¶0062 and ¶0089, insert UICC 115 into terminal 110 and terminal 110 generate server verification or provision information; therefore detecting a provisioning trigger event; also see ¶0108, receiving a user input for profile download; thus detecting a provision trigger event); receiving, from the mobile device management server, an activation code (PARK, ¶0090, SM-DP+ server 120 generate terminal verification information such as SM-DP+ secret key and send response message to terminal; also see ¶0097, activation token); and transmitting, to the integrated circuit card, a provisioning command based on the activation code (PARK, ¶0090, SM-DP+ 120 is verified successfully at step 220, the terminal 110 may generate an eUICC signature for the data including the SM-DP+ challenge at step 225.  The eUICC signature may be the eUICC signature1.  The eUICC signature1 may be a signature created with a private key of the eUICC 115.  The terminal 110 may send the SM-DP+ 120 a message/command including the eUICC signature1 and profile information; therefore terminal 110 transmitting to the eUICC 115 a provisioning message based on verification information such as SM-DP+ secret key or activation token).
However, PARK does not explicitly teach wherein detecting the provisioning trigger event includes detecting the provisioning trigger with a trigger application operating on the wireless device outside of an integrated circuit of the wireless communication device; responsive to detecting the provisioning trigger event, transmitting, via a transceiver, the provisioning request including a device identifier and an identifier for the integrated circuit card of the wireless communication device; responsive to detecting the provisioning trigger event, causing the trigger application to provide to a mapper application operating on the wireless communication device a resource locator for the mobile device management server and the provisioning request; and transmitting, using the mapper application, the provisioning request to the mobile device management server based on the resource locator for the mobile device management server.
In the same field of endeavor, YANG teaches wherein detecting the provisioning trigger event (YANG, Fig. 3A and Fig.3B, ¶0027, in response to the user initiating provisioning) includes detecting the provisioning trigger with a trigger application operating on the wireless device outside of an integrated circuit of the wireless communication device; responsive to detecting the provisioning trigger event (YANG, Fig. 3A and Fig.3B, ¶0027, causing the account server (please note account server is remote or outside of the integrated circuit card) provides to the user  and mobile wireless device via the secure data connection a URL for an eSIM server to which a secure IP data connection can be established and a provisioning request), transmitting, via a transceiver, the provisioning request including a device identifier and an identifier for the integrated circuit card of the wireless communication device (YANG, Fig. 3A and Fig.3B, ¶0027, sending or transmitting provisioning request include one or more a random number to identify the mobile wireless device and hardware device identifiers, such as an eUICC identifier (EID) and/or an IMEI); responsive to detecting the provisioning trigger event (YANG, Fig. 3A and Fig.3B, ¶0027, in response to the user initiating provisioning), causing the trigger application to provide to a mapper application operating on the wireless communication device a resource locator for the mobile device management server and the provisioning request (YANG, Fig. 3A and Fig.3B, ¶0027, causing the account server  provides to the user  and mobile wireless device via the secure data connection a URL for an eSIM server to which a secure IP data connection can be established and a provisioning request); and transmitting, using the mapper application, the provisioning request to the mobile device management server based on the resource locator for the mobile device management server (YANG, Fig. 3A and Fig.3B, ¶0027, sending or transmitting using applications the provisioning request to the account server based on URL). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of YANG into invention of PARK in order for provisioning electronic subscriber identity modules (eSIMs) to mobile wireless devices that do not include functional bootstrap provisioning profiles to obtain access to a cellular wireless network.
As per claim 12 as applied to claim 11 above, PARK further teaches, wherein detecting the provisioning trigger event includes receiving an input received from a human machine interface (PARK, ¶0083 and Fig.9, controller of terminal 110 coupled to the user interface (UI) unit for receiving user input and configured to identify user input).
As per claim 19 as applied to claim 11 above, PARK further teaches retrieving profile data for the wireless communication device from an SM-DP+ server based on the activation code (PARK, ¶0090 and ¶0101, terminal 110 previously stored profile information (therefore retrieving profile information) from SM-DP+ server 120 which generate terminal verification information such as SM-DP+ secret key and send response message to terminal; also see ¶0097, activation token). 
As per claim 20 as applied to claim 11 above, PARK further teaches wherein the integrated circuit card is an embedded subscriber identity module (PARK, ¶0006 , UICC is covered or inserted subscriber identity module (SIM)).  

B)	Claims 3, 7, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 2019/0357046 A1) in view of YANG (US 2020/0178070 A1) and further in view of SEO (US 2016/0099938 A1). 
As per claim 3 as applied to claim 1 above, PARK in view of YANG does not explicitly teach wherein the electronic processor is configured to detect the provisioning trigger event by receiving an electronic request via an application programming interface.  
In the same field of endeavor, SEO teaches wherein the electronic processor is configured to detect the provisioning trigger event by receiving an electronic request via an application programming interface (SEO, ¶0045, receiving requests via application programming interface (API) 145).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of SEO into invention of PARK and YANG in order to provide an authentication method and apparatus capable of performing safe and reliable authentication through interworking between a limited-performance electronic device such as a wearable device and a high-performance electronic device such as a smartphone using mutual authentication scheme. 
As per claim 7 as applied to claim 1 above, PARK in view of YANG does not explicitly teach receive the activation code by receiving a resource locator and an authentication key from the mobile device management server
	In the same field of endeavor, SEO teaches receive the activation code by receiving a resource locator and an authentication key from the mobile device management server (SEO, ¶0034 and ¶0095, receiving uniform resource locator (URL) and an authentication token/key from server 106). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of SEO into invention of PARK and YANG in order to provide an authentication method and apparatus capable of performing safe and reliable authentication through interworking between a limited-performance electronic device such as a wearable device and a high-performance electronic device such as a smartphone using mutual authentication scheme. 
As per claim 13 as applied to claim 11 above, PARK in view of YANG does not explicitly teach detecting the provisioning trigger event by receiving an electronic request via an application programming interface.  
In the same field of endeavor, SEO teaches detecting the provisioning trigger event by receiving an electronic request via an application programming interface (SEO, ¶0045, receiving requests via application programming interface (API) 145).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of SEO into invention of PARK and YANG in order to provide an authentication method and apparatus capable of performing safe and reliable authentication through interworking between a limited-performance electronic device such as a wearable device and a high-performance electronic device such as a smartphone using mutual authentication scheme. 
As per claim 17 as applied to claim 11 above, PARK in view of YANG does not explicitly teach receiving the activation code includes receiving a resource locator and an authentication key from the mobile device management server.
	In the same field of endeavor, SEO teaches receiving the activation code includes receiving a resource locator and an authentication key from the mobile device management server (SEO, ¶0034 and ¶0095, receiving uniform resource locator (URL) and an authentication token/key from server 106). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of SEO into invention of PARK and YANG in order to provide an authentication method and apparatus capable of performing safe and reliable authentication through interworking between a limited-performance electronic device such as a wearable device and a high-performance electronic device such as a smartphone using mutual authentication scheme. 

C)	Claims 6, 8, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 2019/0357046 A1) in view of YANG (US 2020/0178070 A1) and further in view of Fynaardt (US 2019/0260762 A1). 
 	As per claim 6 as applied to claim 1 above, PARK in view of YANG does not explicitly teach wherein the electronic processor is configured to cause the mapper application responsive to receiving the resource locator for the mobile device management server and the provisioning request, to validate the provisioning request; and responsive to validating the provisioning request, transmit the provisioning request to the mobile device management server.
 	In the same field of endeavor, Fynaardt teaches wherein the electronic processor is configured to cause the mapper application responsive to receiving the resource locator for the mobile device management server and the provisioning request, to validate the provisioning request (Fynaardt, ¶0100, validating provisioning request); and responsive to validating the provisioning request, transmit the provisioning request to the mobile device management server (Fynaardt, ¶0100 and ¶0115, in response to validation of the provision request transmit the provision request to the server). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Fynaardt into invention of PARK and YANG in order to securely provisioning a computerized devices for securely generating and providing certain types of digital assets such as security credentials and digital certificates.
As per claim 8 as applied to claim 1 above, Fynaardt further teaches wherein the resource locator for the mobile device management server is embedded in the mapper application (Fynaardt, ¶0099-100, URL is in the mobile application). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Fynaardt into invention of in order to securely provisioning a computerized devices for securely generating and providing certain types of digital assets such as security credentials and digital certificates. 
	As per claim 16 as applied to claim 11 above, PARK in view of YANG does not explicitly teach wherein the electronic processor is configured to cause the mapper application responsive to receiving the resource locator for the mobile device management server and the provisioning request, to validate the provisioning request; and responsive to validating the provisioning request, transmit the provisioning request to the mobile device management server
 	In the same field of endeavor, Fynaardt teaches wherein the electronic processor is configured to cause the mapper application responsive to receiving the resource locator for the mobile device management server and the provisioning request, to validate the provisioning request (Fynaardt, ¶0100, validating provisioning request); and responsive to validating the provisioning request, transmit the provisioning request to the mobile device management server (Fynaardt, ¶0100 and ¶0115, in response to validation of the provision request transmit the provision request to the server). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Fynaardt into invention of PARK and YANG in order to securely provisioning a computerized devices for securely generating and providing certain types of digital assets such as security credentials and digital certificates.
As per claim 18 as applied to claim 11 above, Fynaardt further teaches wherein the resource locator for the mobile device management server is embedded in the mapper application (Fynaardt, ¶0099-100, URL is in the mobile application). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Fynaardt into invention of PARK and YANG in order to securely provisioning a computerized devices for securely generating and providing certain types of digital assets such as security credentials and digital certificates. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/           Examiner, Art Unit 2643                                                                                                                                                                                             

/JINSONG HU/           Supervisory Patent Examiner, Art Unit 2643